 



SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”), dated as of August 23, 2013, between OSO
BEVERAGES CORP., a Delaware corporation with an address at 501 Madison Avenue,
Suite 501, New York, New York 10022 (the “Company”); [ ] and [ ] (collectively,
the “Secured Parties”), as holders of the Company’s Secured Promissory Notes of
even date herewith in the aggregate principal amount of $90,000 (the “Notes”);
and CORE EQUITY GROUP LLC, a Delaware limited liability company with an address
at 501 Madison Avenue, Suite 501, New York, New York 10022 (the “Collateral
Manager”).

 

INTRODUCTION

 

WHEREAS, the Secured Parties have extended credit or will extend credit to the
Company represented by the Notes which have been executed by the Company in
favor of each of the Secured Parties; and

 

WHEREAS, in consideration of, and as a condition to, the extension of credit
under the Notes, the Company wishes to grant a security interest in certain
collateral to the Secured Parties.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Grant of a Security Interest. To secure the prompt payment, observance and
performance in full of each and every obligation (collectively, the
“Obligations”) of the Company under the Notes, the Company hereby grants to the
Secured Parties a continuing priority security interest in, and lien upon, the
Collateral (as defined in Section 3), subject to no prior lien, encumbrance,
charge, or security interest.

 

2. Definitions and Construction.

 

(a) All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Uniform Commercial Code as in effect in the
State of New York (the “UCC”).

 

(b) Unless the context of this Agreement requires otherwise: (a) references in
this Agreement to sections, schedules and exhibits are to sections of, and
schedules and exhibits to, this Agreement; (b) words in the singular include the
plural and in the plural include the singular; (c) the word “or” connotes both
the disjunctive and conjunctive of the terms affected, unless otherwise
expressly stated; (d) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (e) the terms “include”,
“includes” “including” and derivative or similar words shall be deemed to
include the phrase “without limitation”; (f) the phrase “ordinary course of
business” and “ordinary course of business consistent with past practice” refer
to the business and practice of the Company; and (g) words of any gender include
each other gender. As used in this Agreement, any reference to any event, change
or effect being “material” or “materially adverse” or having a “material adverse
effect” on or with respect to any entity (or group of entities taken as a whole)
means such event, change or effect is material or materially adverse, as the
case may be, to the business, condition (financial or otherwise), properties,
assets (including intangible assets), liabilities (including contingent
liabilities), prospects or results of operations of such entity (or, if with
respect thereto, of such group of entities taken as a whole). Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified.

 



1

 

 

3. Collateral. (a) The collateral covered by this Agreement (the “Collateral”)
consists of the following:

 

(i) The following property:

 

(A) Accounts Receivable. All Accounts, Chattel Paper, contracts and contract
rights relating to the production financing provided to the Company by the
Secured Parties and evidenced by the Notes (“Production Financing”) and any
Accounts Receivable related thereto, including, but not limited to, proceeds of
inventory and returned goods and proceeds from the sale of goods and services,
and all rights, liens, securities, guaranties, remedies and privileges related
thereto, including the right of stoppage in transit and rights and property of
any kind forming the subject matter of any of the foregoing; and

 

(B) Inventory. All inventory wherever located, relating to the Production
Financing including, but not limited to, all raw materials, parts, containers,
work in process, finished goods, goods in transit, wares and goods returned for
credit, repossessed, reclaimed or otherwise reacquired by the Company; and

 

(C) Documents of Title. All documents of title and other property relating to
the Production Financing from time to time received, receivable or otherwise
distributed in respect of, exchange or substitution for or addition to any of
the foregoing.

 

(b) Any and all Collateral described or referred to in this Agreement which is
hereafter acquired shall, and without any further conveyance, assignment or act
on the part of the Company or the Secured Parties, become and be subject to the
security interest created hereby as fully and completely as though specifically
described herein.

 

4. Company’s Representations and Warranties. The Company represents, warrants,
and agrees that:

 

(a) The Company owns the Collateral free and clear of any lien other than
Permitted Liens set forth in Exhibit A.

 



2

 

 

(b) The Company has all necessary corporate power and authority and has taken
all corporate action necessary to execute, deliver and perform this Agreement
and the Notes and to encumber and grant a security interest in the Collateral.

 

(c) There is no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral on file in any recording
office other than one or more financing statements filed with respect to Premier
Beverage Group Corp., the parent corporation of the Company (“Parent Filings”)
with respect to the Permitted Liens.

 

(d) Subject to the Parent Filings, this Agreement creates a valid first priority
security interest of the Secured Parties in the Collateral securing payment of
the Obligations. Upon the filing of the financing statements and the other
instruments similar in effect in accordance with Sections 5(b) and 5(c), subject
to the Parent Filings, the Secured Parties will have a valid and perfected first
priority lien on, and security interest in the Collateral.

 

(e) No consent, authorization, approval or other action by, and no notice to or
filing with, any governmental authority, regulatory body, lessor, franchiser or
other person or entity is required for the grant by the Company of the security
interest granted hereby or for the execution, delivery or performance of this
Agreement by the Company or for the perfection or exercise by the Secured
Parties of its rights and remedies hereunder, except filings of financing
documents in accordance with Sections 5(b) and 5(c).

 

(f) The Company does not transact any part of its business under any trade
names, division names, assumed names or other name, except for its name set
forth in the preamble hereto, “OSO” or “OSO ENERGY”; the Company’s principal
business address and chief executive office is as set forth in the preamble
hereto; and the Company’s records concerning the Collateral are kept as such
address.

 

(g) To the best of the Company’s knowledge, each Account constituting Collateral
and Chattel Paper is genuine and enforceable in accordance with its terms
against the party obligated to pay it (the “Account Debtor”), and, to the best
of the Company’s knowledge, no Account Debtor has any defense, setoff, claim or
counterclaim against the Company which can be asserted against the Secured
Parties, whether in any proceeding to enforce the Collateral or otherwise.

 

(h) The Company will deliver to the Secured Parties at the request of the
Secured Parties a schedule of all Accounts and Chattel Paper from time to time
as the Secured Parties may reasonably request, but no more often than once per
quarter. The amounts represented on such schedules by the Company to the Secured
Parties as owing by each Account Debtor or by all Account Debtors are and will
be, to the best of the Company’s knowledge, the correct amounts actually and
unconditionally owing by the Company’s Account Debtors individually and in the
aggregate, except for normal cash discounts where applicable.

 



3

 

 

(i) Each Instrument and each Document constituting Collateral is genuine and in
all material respects what it purports to be.

 

(j) All tangible Collateral and all records relating to intangible Collateral
are located at the Company’s address listed in the preamble hereto. The Company
shall not remove any such Collateral or records from said locations without five
days’ prior written notice to the Secured Parties.

 

5. Company’s Covenants. The Company agrees and covenants that:

 

(a) The Collateral will be used solely for business purposes of the Company and
will remain in the possession or under the control of the Company (sale or
replacement in the ordinary course excepted) and will not be used for any
unlawful purpose. The Collateral will not be misused, abused, wasted, or allowed
to deteriorate (ordinary wear and tear excepted). The Company will keep the
Collateral, as appropriate and applicable, in good condition and repair
(ordinary wear and tear excepted), and will clean, shelter, and otherwise deal
with the Collateral in such ways as are considered good practice by owners of
like property.

 

(b) The Company will execute and promptly file with the appropriate governmental
authorities, or deliver to the Secured Parties for filing, UCC-1 Financing
Statements with respect to the Collateral. The Company shall, at no cost to the
Secured Parties, execute, acknowledge and deliver all such other documents and
instruments as the Secured Parties reasonably deems necessary to create, perfect
and continue the security interest in the Collateral contemplated hereby. The
Company will pay all costs of title searches and filing of financing statements,
assignments or other documents in all public offices reasonably requested by the
Secured Parties, and will not, without the prior written consent of the Secured
Parties, which consent will not be unreasonably withheld, file or authorize or
permit to be filed in any public office any financing statement, assignment or
other document naming the Company as debtor and not naming the Secured Parties
as the Secured Parties.

 

(c) The Company shall, upon request of the Secured Parties, deliver to the
Secured Parties all other documents, instruments and other items as may be
reasonably necessary for the Secured Parties to perfect its security interest in
the Company’s intellectual property, if any.

 

(d) The Company will use its best reasonable efforts to defend the Collateral
against the claims and demands of all other parties, will keep the Collateral
free from all security interests or other encumbrances other than the Permitted
Liens listed on Exhibit A hereto; and will not sell, transfer, lease, assign,
deliver or otherwise dispose of any Collateral or any interest therein without
the prior written consent of the Secured Parties, which consent will not be
unreasonably withheld, except that the Company may sell or lease Inventory in
the ordinary course of the Company’s business.

 



4

 

 

(e) The Company will, at the Secured Parties’ request, mark any and all books
and records to indicate the security interest created hereby.

 

(f) The Company will notify the Secured Parties promptly in writing of any
change in the Company’s business address or chief executive office, any change
in the address at which records concerning the Collateral are kept and any
change in the Company’s name, identity, or organizational or other structure.

 

(g) The Company will prevent the Collateral or any part thereof from being or
becoming an accession to other goods not covered by this Agreement.

 

(h) The Company shall pay all reasonable expenses, including attorneys’ fees and
costs, incurred by the Secured Parties in the preservation, realization,
enforcement or exercise of any of the Secured Parties’ rights under this
Agreement.

 

6. Certain Provisions Concerning Collateral.

 

(a) Upon the occurrence of an Event of Default (defined below) and the principal
sum under the Notes being due and payable by acceleration or otherwise, the
Secured Parties may notify any or all Account Debtors of the security interest
created hereby and may also direct such Account Debtors to make all payments on
Collateral to the Secured Parties. In such event, all payments on and from
Collateral received by the Secured Parties directly or from the Company shall be
applied to the Obligations in accordance with Section 8 and the Secured Parties
may demand of the Company in writing, before or after notification to Account
Debtors and without waiving in any manner the security interest created hereby,
that any payments on and from the Collateral:

 

(i) shall be held by the Company in trust for the Secured Parties in the same
medium in which received;

 

(ii) shall not be commingled with any assets of the Company; and

 

(iii) shall be delivered to the Secured Parties in the form received, properly
indorsed to permit collection, promptly following their receipt; and

 

the Company shall comply with such demand. The Company shall also promptly
notify the Secured Parties of the return to, or repossession by, the Company of
Goods underlying any Collateral, and the Company shall hold the same in trust
for the Secured Parties and shall dispose of the same as the Secured Parties
directs.

 



5

 

 

(b) The Company hereby assigns, transfers, and conveys to the Secured Parties,
effective upon the occurrence of any Event of Default hereunder, the
nonexclusive right and license to use all Intellectual Property owned or used by
the Company together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Parties to realize on the Collateral and any
successor or assign to enjoy the benefits of the Collateral. This right and
license shall inure to the benefit of all successors, assigns and transferees of
the Secured Parties and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise.

 

(c) Until (i) the occurrence of an Event of Default and (ii) the principal sum
under the Notes shall become due and payable by acceleration or otherwise (an
“Acceleration”), the Company reserves the right to receive all income from or
interest on the Collateral consisting of Instruments. Upon such an Event of
Default, the Company will not demand or receive any income from or interest on
such Collateral other than from Inventory, royalties, licensing fees, milestone
payments, research sponsorship payments, joint ventures or loan proceeds and, if
the Company receives any such income or interest without any demand by it, the
same shall be held by the Company in trust for the Secured Parties in the same
medium in which received, shall not be commingled with any assets of the Company
and shall be delivered to the Secured Parties in the form received, properly
indorsed to permit collection, promptly following its receipt. The Secured
Parties may apply the net cash receipts from such income or interests to payment
of the Obligations; provided that the Secured Parties shall account for, and pay
over to the Company, any such income or interest remaining after payment in full
of the Obligations. Until an Acceleration, notwithstanding any provision of this
Agreement to the contrary, the Company may conduct its business in the ordinary
course and may use its cash, cash equivalents, royalties, licensing fees,
milestone payments, research sponsorship payments, interest, dividends, income,
proceeds of loans and sales of securities, sales of inventory and joint venture
distributions for general corporate purposes.

 

(d) If an Event of Default has occurred, the Company authorizes the Secured
Parties to:

 

(i) receive any increase in or profits on the Collateral and hold the same as
part of the Collateral;

 

(ii) receive any payment or distribution on the Collateral upon redemption by,
or dissolution and liquidation of, the issuer thereof;

 

(iii) surrender such Collateral or any part thereof in exchange for cash or
securities of equivalent fair market value; and

 

(iv) hold the net cash receipts from any such payment or distribution described
in clause (ii) above as part of the Collateral. If the Company receives any such
increase, profits, payments, or distributions, the Company will receive and
deliver same promptly to the Secured Parties on the same terms and conditions
set forth in Section 6(c) respecting income or interest, to be held by the
Secured Parties as part of the Collateral.

 



6

 

 

(e) The Company hereby assigns to the Secured Parties all sums, including return
of premiums, which may become payable under any and all of the Company’s
policies of insurance which insure the Collateral, and directs each insurance
company issuing any such policy to make payment thereof directly to the Secured
Parties.

 

(f) The Company and the Secured Parties hereby appoint the Collateral Agent (and
the Collateral Agent hereby accepts such appointment) to take any action that
the Collateral Agent deems reasonably necessary or proper for administration of
the Collateral pursuant to Sections 6 and 8 hereof following the occurrence of
an Event of Default and an Acceleration, including but not limited to providing
assistance as the Collateral Agent deems reasonably necessary to the Company and
the Secured Parties to sell or otherwise deal with any or all of the Collateral
or Proceeds thereof in a commercially reasonable manner. The Company and the
Secured Parties agree that the Collateral Agent may act as the designee of the
Company and/or the Secured Parties, as the Company and/or the Secured Parties
may request following the occurrence of an Event of Default and an Acceleration,
with respect to any rights or obligations of the Company and/or the Secured
Parties pursuant to Sections 6 and 8 hereof.

 

7. Events of Default. The occurrence of any “Event of Default” under the Notes,
or any material breach of this Agreement by the Company, shall constitute an
“Event of Default” under this Agreement.

 

8. Remedies on Default. Upon the occurrence of an Event of Default, the Secured
Parties shall have all rights, privileges, powers and remedies provided a
secured party under the UCC and any other applicable law and such additional
rights, privileges, powers and remedies as are set forth herein. Without
limiting the foregoing, upon the existence or occurrence of any Acceleration:

 

(a) The Secured Parties may require the Company to assemble the Collateral and
make it available to the Secured Parties at a place or places designated by the
Secured Parties, and the Secured Parties may use and operate the Collateral. At
any time following the occurrence of an Acceleration and during the continuation
thereof, the Secured Parties shall have full power, in its own name or that of
the Company, to collect, endorse, compromise, settle, sell or otherwise deal
with any or all the Collateral or Proceeds thereof in a commercially reasonable
manner.

 

(b) The Secured Parties may, in a commercially reasonable manner, sell, lease or
otherwise dispose of and deliver any or all Collateral at public or private
sale, for cash, upon credit or otherwise, at such prices and upon such terms as
the Secured Parties deems commercially reasonable. Any requirement of reasonable
notice shall be met if such notice is mailed postage prepaid to the Secured
Parties at its address set forth herein at least ten days before the time of
sale or other disposition. The Secured Parties may be the purchaser at any such
sale, if it is public, and in such event the Secured Parties shall have all
rights of a good faith, bona fide purchaser for value from a secured party after
a default. The proceeds of any sale may be applied (in whatever order and manner
the Secured Parties elects in its sole discretion) to all costs and expenses of
sale, including payment of the Obligations, and any remaining proceeds shall be
applied in accordance with Article 9, Part 5, of the UCC. The Company shall
remain liable to the Secured Parties for any deficiency.

 



7

 

 

(c) Without in any way requiring notice to be given in the following time and
manner, the Company agrees that any notice by the Secured Parties of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
the Company if such notice is mailed by regular or certified mail, postage
prepaid, at least ten days prior to such action, to the Company’s address
specified above or to any other address which the Company has specified in
writing to the Secured Parties as the address to which notices hereunder shall
be given to the Company.

 

(d) After an Acceleration, the Secured Parties may demand, collect and sue on
any of the Accounts and Chattel Paper (in either the Company’s or the Secured
Parties’ name at the latter’s option); may enforce, compromise, settle, or
discharge such Collateral without discharging the Obligations or any part
thereof; and may endorse the Company’s name on any and all checks, commercial
paper, and any other Instruments pertaining to or constituting Collateral.

 

(e) The Company will deliver to the Secured Parties, upon demand, all Documents
and Chattel Paper (duly indorsed to the Secured Parties) constituting,
representing, or relating to the Collateral or any part thereof, and any
schedules, invoices, shipping documents, delivery receipts, purchase orders,
contracts, or other documents representing or relating to the Collateral or any
part thereof.

 

9. Payments After an Event of Default. All payments received and amounts
realized by the Secured Parties pursuant to Section 8, including all such
payments and amounts received after the entire unpaid principal of, and interest
on, the Notes has been declared due and payable, as well as all payments or
amounts then held or thereafter received by the Secured Parties as part of the
Collateral while an Event of Default shall be continuing, shall be promptly
applied and distributed to the Secured Parties in the following order of
priority:

 

(a) first, to the payment of all reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, incurred or made hereunder by the
Secured Parties, including any such costs and expenses of foreclosure or suit,
if any, and of any sale or the exercise of any other remedy under Section 8, and
of all taxes, assessments, or liens superior to the lien granted under this
Agreement, except any taxes, assessments, or other superior lien subject to
which any said sale under Section 8 may have been made; and

 



8

 

 

(b) second, to the payment to the Secured Parties of the amount then owing or
unpaid on the Notes, with application on the Notes to be made first to the
unpaid interest thereon (if any), and second, to the unpaid principal thereof,
such application to be made upon presentation of the Notes and the notation
thereon of the payment, if partially paid, or the surrender and cancellation
thereof, if fully paid shall be made; and

 

(c) third, to the payment of the balance or surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

 

10. Power of Attorney. The Company hereby appoints each of the Secured Parties
and the Collateral Agent, jointly and severally, the attorney-in-fact of the
Company to (i) prepare, sign and file or record, for the Company, in the
Company’s name, any financing statement and to take any other action reasonably
deemed by the Secured Parties necessary or desirable to perfect and continue the
security interest of the Secured Parties hereunder, and to perform any
obligations of the Company hereunder, at the Company’s expense, but without
obligation to do so; and (ii) after an Acceleration, to take any and all actions
necessary or appropriate to collect, compromise, settle, sell, or otherwise deal
with any or all of the Collateral or proceeds thereof and to obtain, adjust,
settle, and cancel any policies of insurance referred to herein. Such power of
attorney is coupled with an interest and is irrevocable so long as any of the
Obligations remains outstanding.

 

11. Secured Parties’ Right to Cure; Reimbursement. If the Company should fail to
do any act as herein provided, the Secured Parties may, but shall have no
obligation to do so, with reasonable notice to the Company, and without
releasing the Company from any obligation hereof, make or do the same in such
manner and to such extent as the Secured Parties may deem necessary to protect
the Collateral, including without limitation, the defense of any action
purporting to affect the Collateral or the rights or powers of the Secured
Parties hereunder, at the Company’s expense. The Company shall reimburse the
Secured Parties for reasonable expenses incurred under this Section 11.

 

12. Miscellaneous.

 

(a) This Agreement, together with the covenants and warranties contained in it,
shall inure to the benefit of the Secured Parties and its permitted successors,
assigns, heirs and personal representatives, and shall be binding upon the
Company, the Collateral Agent and their respective successors and assigns.

 

(b) All notices and other communications provided for hereunder shall be in
writing and, if to the Company, the Collateral Agent or the Secured Parties,
mailed or delivered to it, addressed to it at the address specified in the
preamble hereto, or as to any party hereto at such other address as shall be
designated by such party in a written notice to each other party complying as to
delivery with the terms of this Section 12. All such notices and other
communications shall, when mailed, be effective when deposited in the mails,
addressed as aforesaid.

 



9

 

 

(c) This Agreement shall terminate on the satisfaction in full of all the
Obligations for the payment of money under the Notes and, on such termination,
the Secured Parties shall take all steps reasonably requested by the Company to
release the security interest granted in the Collateral hereunder; provided,
however, that if after receipt of any payment of any payment of all or any part
of the Obligations, the Secured Parties are for any reason compelled to
surrender such payment to any person or entity, because such payment is
determined to be void or voidable as a preference, an impermissible setoff, or a
diversion of trust funds or for any other reason relating to the Company’s
status, this Agreement shall continue in full force notwithstanding any contrary
action which may have been taken by the Secured Parties in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Secured Parties’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

 

(d) If any provision of this Agreement is invalid, illegal, or unenforceable,
the balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

 

(e) The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

 

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles of conflicts
of laws. Unless otherwise defined herein, terms defined in Articles 8 and 9 of
the UCC are used herein as therein defined. Any action, suit, or proceeding
arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought in the United States District
Court for the Southern District of New York and each party covenants and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such action,
suit, or proceeding, any claim that it or he is not subject personally to the
jurisdiction of such court, that its or his property is exempt or immune from
attachment or execution, that the action, suit, or proceeding is brought in an
inconvenient forum, that the venue of the action, suit, or proceeding is
improper, or that this Agreement or the subject matter hereof may not be
enforced in or by such court.

 



10

 

 

(h) No course of dealing and no delay or omission on the part of the Secured
Parties in exercising any right or remedy shall operate as a waiver thereof or
otherwise prejudice the Secured Parties’ rights, powers, or remedies. No right,
power or remedy conferred by this Agreement upon the Secured Parties shall be
exclusive of any other right, power or remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise, and all such
remedies may be exercised singly or concurrently.

 

(i) This Agreement, together with the Notes and that certain Subscription
Agreement relating to the issuance of shares of common stock of Premier Beverage
Group Corp., the parent corporation of the Company, sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements among them concerning such subject matter and
may be modified only by a written instrument duly executed by the party intended
to be bound thereby.

 

(j) In the absence of willful misconduct taken or omitted in bad faith, gross
negligence, or other action which, by clear and convincing evidence, greatly
departs from commercially reasonable conduct, the Secured Parties shall not be
liable to the Company or any other person for any act or omission, any mistake
of fact or any error of judgment in exercising any right or remedy granted
herein.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



11

 

 

IN WITNESS WHEREOF, the parties have executed this Security Agreement on the
date set forth above.

 

OSO BEVERAGES CORP.

 

 

 

By: ______________________________

Name: Fouad Kallamni

Title: President

 

SECURED PARTIES

 

 

 

_______________________________

[                                    ]

 

 

[                                    ]

 

 

_______________________________

[                                    ]

 



CORE EQUITY GROUP LLC

 

 

 

By: ______________________________

Name: Jon Buttles

Title: President

 



12

 

 

Exhibit A

Permitted Liens

 

[                                        ] blanket liens on Premier Beverage
Group Corp. filed on February 29, 2012 (as successor in interest to
[                                          ] and on June 6, 2013.

 

13

